        Case 14-12392-amc         Doc 58 Filed 04/24/19 Entered 04/24/19 07:51:40            Desc Main
                                  UNITEDDocument      Page 1 of 1 COURT
                                         STATES BANKRUPTCY
                                  EASTERN DISTRICT OF PENNSYLVANIA


        In re:

            ANGELO J. CARROZZA                               14-12392
            SHANNON CARROZZA
            Debtor(s)                                         Bankruptcy No.


                               NOTICE OF FINAL CURE PAYMENT AND
                             COMPLETION OF PAYMENTS UNDER THE PLAN

           Pursuant to Federal Bankruptcy Rule 3002.1(f), William C. Miller, Chapter 13 standing trustee,
   hereby gives notice that the debtor(s) in this matter (“debtor”) has completed all payments required to
   cure the default in the claim filed by the following creditor, and this claim has been paid in full:


        Creditor: 21st Mortgage Corporation                              claim number: 7

            Within 21 days of the service of this Notice, in accordance with Federal Bankruptcy Rule
   3002.1(g), a creditor holding a claim secured by a security interest in the principal residence of debtor
   shall file and serve on debtor, counsel for debtor, and the standing trustee, a statement indicating
   whether (1) it agrees that debtor has paid in full the amount required to cure the default on the claim,
   and (2) debtor is otherwise current on all payments consistent with 11 U.S.C.§1322(b)(5). The statement
   shall itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid
   as of the date of the statement. The statement shall be filed as a supplement to the holder’s proof of
   claim and is not subject to Rule 3001(f).


                                                                          Respectfully submitted,

                                                                          /s/ William C. Miller
                                                                          William C. Miller, Esquire
                                                                          Chapter 13 Standing Trustee
                                                                          P.O. Box 1229
                                                                          Philadelphia, PA 19105
                                                                          215-627-1377




Dated            4/24/2019
